GUARANTY

        This GUARANTY (“Guaranty”), dated as of March 28, 2003, is made by Coast
Casinos, Inc., a Nevada corporation (“Guarantor”), in favor of Bank of America,
N.A. (the “Bank”), with reference to the following facts:

RECITALS

    A.        Pursuant to the Bridge Loan Agreement dated as of March 28, 2003
by and among Coast Hotels and Casinos, Inc., a Nevada corporation (the
“Borrower”), Bank of America, N.A. (the “Bank”) (as such agreement may from time
to time be extended, modified, renewed, restated, supplemented or amended, the
“Loan Agreement”), the Bank is making a credit facility available to Borrower.

    B.        As a condition to the availability of that credit facility,
Guarantor is required to enter into this Guaranty and to guaranty the Guarantied
Obligations as hereinafter provided.

    C.        Guarantor expects to realize direct and indirect benefits as the
result of the availability of the aforementioned credit facility to Borrower.

AGREEMENT

        NOW, THEREFORE, in order to induce the Bank to extend the aforementioned
credit facility, and for other good and valuable consideration, the receipt and
adequacy of which hereby are acknowledged, Guarantor hereby represents,
warrants, covenants, agrees and guaranties as follows:

1.     Definitions. This Guaranty is [one of the Guaranties] referred to in the
Loan Agreement. Terms defined in the Loan Agreement and not otherwise defined in
this Guaranty shall have the meanings given those terms in the Loan Agreement
when used herein and such definitions are incorporated herein as though set
forth in full. In addition, as used herein, the following terms shall have the
meanings respectively set forth after each:


  “Bank” means Bank of America, N.A


  “Guarantied Obligations” means all Obligations of Borrower or any other
Obligor at any time and from time to time owed to the Bank under the Loan
Agreement or one or more of the Loan Documents (but not including Obligations
owed to the Bank under this Guaranty), whether due or to become due, matured or
unmatured, liquidated or unliquidated, or contingent or noncontingent, including
obligations of performance as well as obligations of payment, and including
interest that accrues after the commencement of any bankruptcy or insolvency
proceeding by or against Guarantor, any other Obligor or any other Person.


  “Guarantor”means Coast Casinos, Inc., a Nevada corporation.


  “Guaranty” means this Guaranty, and any extensions, modifications, renewals,
restatements, reaffirmations, supplements or amendments hereof.


  “Loan Documents” has the meaning specified in the definition of “Obligations.”


  “Obligor” means Borrower, Guarantor, and each other future guarantor of the
Obligations.


  “Obligations” means all present and future obligations of every kind or nature
of Borrower or any other Obligor at any time and from time to time owed to the
Bank, under the Loan Agreement or any other document executed in connection with
the Loan Agreement (the “Loan Documents”), whether due or to become due, matured
or unmatured, liquidated or unliquidated, or contingent or noncontingent,
including obligations or performance as well as obligations of payment, and
including interest that accrues after the commencement of any proceeding under
any debtor relief law by or against Borrower or any subsidiary or affiliate of
Borrower.


  “Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, governmental agency, or other entity.


2.    Guaranty of Guarantied Obligations. Guarantor hereby irrevocably,
unconditionally guaranties and promises to pay and perform on demand the
Guarantied Obligations and each and every one of them, including all amendments,
modifications, supplements, renewals or extensions of any of them, whether such
amendments, modifications, supplements, renewals or extensions are evidenced by
new or additional instruments, documents or agreements or change the rate of
interest on any Guarantied Obligation or the security therefor, or otherwise.

3.    Nature of Guaranty. This Guaranty is irrevocable and continuing in nature
and relates to any Guarantied Obligations now existing or hereafter arising.
This Guaranty is a guaranty of prompt and punctual payment and performance and
is not merely a guaranty of collection.

4.    Relationship to Other Agreements. Nothing herein shall in any way modify
or limit the effect of terms or conditions set forth in any other document,
instrument or agreement executed by Guarantor or in connection with the
Guarantied Obligations, but each and every term and condition hereof shall be in
addition thereto. All provisions contained in the Loan Agreement or any other
Loan Document that apply to Loan Documents generally are fully applicable to
this Guaranty and are incorporated herein by this reference.

5.    Subordination of Indebtedness of Borrower to Guarantor to the Guarantied
Obligations. Guarantor agrees that:


(a) Any indebtedness of Borrower now or hereafter owed to Guarantor hereby is
subordinated to the Guarantied Obligations.


(b) If the Bank so requests, upon the occurrence and during the continuance of
any event of default under the Loan Agreement (“Event of Default”), any such
indebtedness of Borrower now or hereafter owed to Guarantor shall be collected,
enforced and received by Guarantor as trustee for the Bank and shall be paid
over to the Bank in kind on account of the Guarantied Obligations, but without
reducing or affecting in any manner the obligations of Guarantor under the other
provisions of this Guaranty.


(c) Should Guarantor fail to collect or enforce any such indebtedness of
Borrower now or hereafter owed to Guarantor and pay the proceeds thereof to the
Bank in accordance with Section 5(b) hereof, the Bank as Guarantor’s
attorney-in-fact may do such acts and sign such documents in Guarantor’s name as
the Bank considers necessary or desirable to effect such collection, enforcement
and/or payment.


6.    Statutes of Limitations and Other Laws. Until the Guarantied Obligations
shall have been paid and performed in full, all the rights, privileges, powers
and remedies granted to the Bank hereunder shall continue to exist and may be
exercised by the Bank at any time and from time to time irrespective of the fact
that any of the Guarantied Obligations may have become barred by any statute of
limitations. Guarantor expressly waives the benefit of any and all statutes of
limitation, and any and all laws providing for exemption of property from
execution or for evaluation and appraisal upon foreclosure, to the maximum
extent permitted by applicable laws.

7.    Waivers and Consents. Guarantor acknowledges that the obligations
undertaken herein involve the guaranty of obligations of Persons other than
Guarantor and, in full recognition of that fact, consents and agrees that the
Bank may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) supplement, modify, amend, extend, renew, accelerate or otherwise change the
time for payment or the terms of the Guarantied Obligations or any part thereof,
including any increase or decrease of the rate(s) of interest thereon;
(b) supplement, modify, amend or waive, or enter into or give any agreement,
approval or consent with respect to, the Guarantied Obligations or any part
thereof, or the Loan Agreement or any of the Loan Documents to which Guarantor
is not a party or any additional security or guaranties, or any condition,
covenant, default, remedy, right, representation or term thereof or thereunder;
(c) accept new or additional instruments, documents or agreements in exchange
for or relative to the Loan Agreement or any of the Loan Documents or the
Guarantied Obligations or any part thereof; (d) accept partial payments on the
Guarantied Obligations; (e) receive and hold additional security or guaranties
for the Guarantied Obligations or any part thereof; (f) release, reconvey,
terminate, waive, abandon, fail to perfect, subordinate, exchange, substitute,
transfer and/or enforce any security or guaranties, and apply any security and
direct the order or manner of sale thereof as the Bank in its sole and absolute
discretion may determine; (g) release any Person from any personal liability
with respect to the Guarantied Obligations or any part thereof; (h) settle,
release on terms satisfactory to the Bank or by operation of applicable laws or
otherwise liquidate or enforce any Guarantied Obligations and any security or
guaranty therefor in any manner, consent to the transfer of any security and bid
and purchase at any sale; and/or (i) consent to the merger, change or any other
restructuring or termination of the corporate existence of Borrower, Guarantor
or any other Person, and correspondingly restructure the Guarantied Obligations,
and any such merger, change, restructuring or termination shall not affect the
liability of Guarantor or the continuing effectiveness hereof, or the
enforceability hereof with respect to all or any part of the Guarantied
Obligations.

        Upon the occurrence and during the continuance of any Event of Default,
the Bank may enforce this Guaranty independently as to Guarantor and
independently of any other remedy or security the Bank at any time may have or
hold in connection with the Guarantied Obligations. Guarantor expressly waives
any right to require the Bank to marshal assets in favor of Guarantor, and
agrees that the Bank may proceed against Borrower, or upon or against any
security or remedy, before proceeding to enforce this Guaranty, in such order as
it shall determine in its sole and absolute discretion. The Bank may file a
separate action or actions against Borrower and/or Guarantor without respect to
whether action is brought or prosecuted with respect to any security or against
any other Person, or whether any other Person is joined in any such action or
actions. Guarantor agrees that the Bank, Borrower and any affiliates of Borrower
or Borrower may deal with each other in connection with the Guarantied
Obligations or otherwise, or alter any contracts or agreements now or hereafter
existing between any of them, in any manner whatsoever, all without in any way
altering or affecting the security of this Guaranty. The Bank’s rights hereunder
shall be reinstated and revived, and the enforceability of this Guaranty shall
continue, with respect to any amount at any time paid on account of the
Guarantied Obligations which thereafter shall be required to be restored or
returned by the Bank upon the bankruptcy, insolvency or reorganization of
Borrower or any other Person, or otherwise, all as though such amount had not
been paid. The rights of the Bank created or granted herein and the
enforceability of this Guaranty with respect to Guarantor at all times shall
remain effective to guaranty the full amount of all the Guarantied Obligations
even though the Guarantied Obligations, or any part thereof, or any security or
guaranty therefor, may be or hereafter may become invalid or otherwise
unenforceable as against Borrower or any other guarantor or surety and whether
or not Borrower shall have any personal liability with respect thereto. To the
maximum extent permitted by law, Guarantor expressly waives any and all defenses
now or hereafter arising or asserted by reason of (a) any disability or other
defense of Borrower with respect to the Guarantied Obligations, (b) the
unenforceability or invalidity of any security or guaranty for the Guarantied
Obligations or the lack of perfection or continuing perfection or failure of
priority of any security for the Guarantied Obligations, (c) the cessation for
any cause whatsoever of the liability of Borrower (other than by reason of the
full payment and performance of all Guarantied Obligations), (d) any failure of
the Bank to marshal assets in favor of Borrower or any other Person, (e) except
as otherwise provided in this Guaranty, any failure of the Bank to give notice
of sale or other disposition of collateral to Guarantor or any other Person or
any defect in any notice that may be given in connection with any sale or
disposition of collateral, (f) any failure of the Bank to comply with applicable
laws in connection with the sale or other disposition of any collateral or other
security for any Guarantied Obligation, including without limitation, any
failure of the Bank to conduct a commercially reasonable sale or other
disposition of any collateral or other security for any Guarantied Obligation,
(g) any act or omission of the Bank or others that directly or indirectly
results in or aids the discharge or release of Borrower or the Guarantied
Obligations or any security or guaranty therefor by operation of law or
otherwise, (h) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation, (i) any failure of the Bank to file
or enforce a claim in any bankruptcy or other proceeding with respect to any
Person, (j) the election by the Bank, in any bankruptcy proceeding of any
Person, of the application or non-application of Section 1111(b)(2) of the
United States Bankruptcy Code, (k) any extension of credit or the grant of any
lien under Section 364 of the United States Bankruptcy Code, (l) any use of cash
collateral under Section 363 of the United States Bankruptcy Code, (m) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any Person, (n) the avoidance of any lien in favor
of the Bank for any reason, (o) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any Person, including any discharge of, or bar or stay
against collecting, all or any of the Guarantied Obligations (or any interest
thereon) in or as a result of any such proceeding, (p) to the extent permitted,
the benefits of any form of one-action rule, or (q) any action taken by the Bank
that is authorized by this Section or any other provision of the Loan Agreement
or any Loan Document. Guarantor expressly waives all setoffs and counterclaims
and all presentments, demands for payment or performance, notices of nonpayment
or nonperformance, protests, notices of protest, notices of dishonor and all
other notices or demands of any kind or nature whatsoever with respect to the
Guarantied Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guarantied Obligations.

8.     Condition of Borrower and Borrower’s Subsidiaries. Guarantor represents
and warrants to the Bank that Guarantor has established adequate means of
obtaining from Borrower and Borrower’s subsidiaries, on a continuing basis,
financial and other information pertaining to the businesses, operations and
condition (financial and otherwise) of Borrower and Borrower’s subsidiaries and
their properties, and Guarantor now is and hereafter will be completely familiar
with the businesses, operations and condition (financial and otherwise) of
Borrower and Borrower’s subsidiaries and their properties.  Guarantor hereby
expressly waives and relinquishes any duty on the part of the Bank (should any
such duty exist) to disclose to Guarantor any matter, fact or thing related to
the businesses, operations or condition (financial or otherwise) of Borrower or
Borrower’s subsidiaries or their properties, whether now known or hereafter
known by the Bank during the life of this Guaranty.  With respect to any of the
Guarantied Obligations, the Bank need not inquire into the powers of Borrower or
any subsidiaries thereof or the officers or employees acting or purporting to
act on their behalf, and all Guarantied Obligations made or created in good
faith reliance upon the professed exercise of such powers shall be secured
hereby.

9.     Liens on Real Property. In the event that all or any part of the
Guarantied Obligations at any time are secured by any one or more deeds of trust
or mortgages or other instruments creating or granting liens on any interests in
real property, Guarantor authorizes the Bank, upon the occurrence of and during
the continuance of any Event of Default, at its sole option, without notice or
demand and without affecting any Guarantied Obligations of Guarantor, the
enforceability of this Guaranty, or the validity or enforceability of any liens
of the Bank on any collateral, to foreclose any or all of such deeds of trust or
mortgages or other instruments by judicial or nonjudicial sale. Guarantor
expressly waives any defenses to the enforcement of this Guaranty or any rights
of the Bank created or granted hereby or to the recovery by the Bank against
Borrower or any other Person liable therefor of any deficiency after a judicial
or nonjudicial foreclosure or sale because all or any part of the Guarantied
Obligations is secured by real property. This means, among other things: (1) the
Bank may collect from any Guarantor without first foreclosing on any real or
personal property collateral pledged by Borrower. (2) If the Bank forecloses on
any real property collateral pledged by Borrower: (A) the amount of the
Guarantied Obligations may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price. (B) the Bank may collect from any Guarantor even if the
Bank, by foreclosing on the real property collateral, has destroyed any right
any Guarantor may have to collect from Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses any Guarantor may have because all
or any part of the Guarantied Obligations is secured by real property. Guarantor
expressly waives any defenses or benefits that may be derived from California
Code of Civil Procedure §§ 580a, 580b, 580d or 726, or comparable provisions of
the laws of any other jurisdiction, including, without limitation, NRS Section
40.430 and judicial decisions relating thereto, and NRS Sections 40.451, 40.455,
40.457 and 40.459 and all other suretyship defenses it otherwise might or would
have under California law or other applicable law. Guarantor expressly waives
any right to receive notice of any judicial or nonjudicial foreclosure or sale
of any real Property or interest therein subject to any such deeds of trust or
mortgages or other instruments and any Guarantor’s or any other Person’s failure
to receive any such notice shall not impair or affect Guarantor’s Obligations or
the enforceability of this Guaranty or any rights of the Bank created or
granted.

10.     Waiver of Rights of Subrogation. Notwithstanding anything to the
contrary elsewhere contained herein or in any other Loan Document to which
Guarantor is a party, unless and until all Obligations have been paid and
performed in full, Guarantor hereby expressly waives with respect to Borrower
and its successors and assigns (including any surety) and any other Person which
is directly or indirectly a creditor of Borrower or any surety for Borrower, any
and all rights at law or in equity to subrogation, to reimbursement, to
exoneration, to contribution, to setoff or to any other rights that could accrue
to a surety against a principal, to a guarantor against a maker or obligor, to
an accommodation party against the party accommodated, or to a holder or
transferee against a maker, and which Guarantor may have or hereafter acquire
against Borrower or any other such Person in connection with or as a result of
Guarantor’s execution, delivery and/or performance of this Guaranty or any other
Loan Document to which Guarantor is a party. Guarantor agrees that it shall not
have or assert any such rights against Borrower or its successors and assigns or
any other Person (including any surety) which is directly or indirectly a
creditor of Borrower or any surety for Borrower, either directly or as an
attempted setoff to any action commenced against Guarantor by Borrower (as
borrower or in any other capacity), the Bank or any other such Person unless and
until all Obligations have been paid and performed in full. Guarantor hereby
acknowledges and agrees that this waiver is intended to benefit Borrower and the
Bank and shall not limit or otherwise affect Guarantor’s liability hereunder,
under any other Loan Document to which Guarantor is a party, or the
enforceability hereof or thereof.

11.     Understandings With Respect to Waivers and Consents. Guarantor warrants
and agrees that each of the waivers and consents set forth herein are made with
full knowledge of their significance and consequences, with the understanding
that events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which Guarantor otherwise may have against
Borrower, the Bank or others, or against any collateral, and that, under the
circumstances, the waivers and consents herein given are reasonable and not
contrary to public policy or law. Guarantor acknowledges that it has either
consulted with legal counsel regarding the effect of this Guaranty and the
waivers and consents set forth herein, or has made an informed decision not to
do so. If this Guaranty or any of the waivers or consents herein are determined
to be unenforceable under or in violation of applicable law, this Guaranty and
such waivers and consents shall be effective to the maximum extent permitted by
law.

12.     Representations and Warranties. Guarantor hereby makes each and every
representation and warranty applicable to Guarantor set forth in Article 6 of
the Loan Agreement as if set forth in full herein.

13.     Costs and Expenses. Guarantor agrees to pay to the Bank all costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Bank in the enforcement or attempted enforcement
of this Guaranty, whether or not an action is filed in connection therewith, and
in connection with any waiver or amendment of any term or provision hereof. All
advances, charges, costs and expenses, including reasonable attorneys’ fees and
disbursements (including the reasonably allocated cost of legal counsel employed
by the Bank), incurred or paid by the Bank in exercising any right, privilege,
power or remedy conferred by this Guaranty, or in the enforcement or attempted
enforcement thereof, shall be subject hereto and shall become a part of the
Guarantied Obligations and shall be paid to the Bank by Guarantor, immediately
upon demand, together with interest thereon at the rate(s) provided for under
the Loan Agreement.

14.     Liability. Notwithstanding anything to the contrary elsewhere contained
herein or in any Loan Document to which Guarantor is a party, the aggregate
liability of Guarantor hereunder for payment and performance of the Guarantied
Obligations shall not exceed an amount which, in the aggregate, is $1.00 less
than that amount which if so paid or performed would constitute or result in a
“fraudulent transfer”, “fraudulent conveyance”, or terms of similar import,
under applicable state or federal Law, including without limitation, Section 548
of the United States Bankruptcy Code. The liability of Guarantor hereunder is
independent of any other guaranties at any time in effect with respect to all or
any part of the Guarantied Obligations, and Guarantor’s liability hereunder may
be enforced regardless of the existence of any such guaranties. Any termination
by or release of any guarantor in whole or in part shall not affect the
continuing liability of Guarantor hereunder, and no notice of any such
termination or release shall be required. The execution hereof by Guarantor is
not founded upon an expectation or understanding that there will be any other
guarantor of the Guarantied Obligations.

15.     WAIVER OF JURY TRIAL. GUARANTOR AND THE BANK EXPRESSLY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS GUARANTY, THE LOAN
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE. GUARANTOR AND THE BANK AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING
THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS GUARANTY, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS
OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY, THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

16.     THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REFERENCE TO THE
CONFLICT OF LAWS OR CHOICE OF LAW PRINCIPLES THEREOF.

        IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly
authorized officer as of the date first written above.


“Guarantor”

COAST CASINOS, INC.,
a Nevada corporation

By: /s/ Gage Parrish
Name: Gage Parrish
Title: Vice President and Chief Financial Officer

Address:

4500 West Tropicana Road
Las Vegas, Nevada 89103
702/365-7111 general
702/365-7566 FAX